IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              November 28, 2007
                               No. 07-60130
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

KOMI ADJONKE

                                          Petitioner

v.

MICHAEL B MUKASEY, US ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A97 187 242


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
     Togolese citizen Komi Adjonke petitions for review of the order of the
Board of Immigration Appeals (BIA) that affirmed the decision of the
Immigration Judge (IJ), to the extent that the IJ determined that Adjonke was
not entitled to asylum, withholding of removal, or relief pursuant to the
Convention Against Torture (CAT). Adjonke moves for leave to proceed in forma
pauperis (IFP) on appeal and for appointment of counsel; those motions are
denied.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60130

      Adjonke, who is proceeding pro se, contends that the IJ was biased against
him and treated him unprofessionally. Adjonke did not raise his contention
before the BIA and this court lacks jurisdiction to consider it. See Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Adjonke challenges the IJ’s credibility determinations, including the
credibility determination based on a letter from the State Department indicating
that nobody from two Togolese organizations had heard of Adjonke. The BIA
adopted the IJ’s decision only to the extent that the IJ determined Adjonke had
failed to show his eligibility for relief; it did not adopt the IJ’s credibility
determinations. This court need not address the IJ’s credibility determinations.
See Mikhael v. INS, 115 F.3d 299, 303 (5th Cir. 1997). Moreover, the BIA did
not consider the State Department letter; Adjonke’s contention regarding the
letter is moot.
      Adjonke contends that the BIA erred by finding that he was not eligible
for asylum, withholding of removal, or relief under the CAT. He argues that the
facts of his case indicate that he was persecuted on account of his political beliefs
and had a reasonable fear of persecution on return to Togo and that he satisfies
the criteria for CAT relief. We will uphold the BIA’s factual finding that an alien
is not eligible for asylum if it is supported by substantial evidence. Chun v. INS,
40 F.3d 76, 78 (5th Cir. 1994). “This Court reviews factual findings to determine
if they are supported by substantial evidence in the record.” Roy v. Ashcroft, 389
F.3d 132, 138 (5th Cir. 2004).
      We generally review the BIA’s decisions “‘procedurally’ to ensure that the
complaining alien has received full and fair consideration of all circumstances
that give rise to his or her claims.” Abdel-Maseih v. INS, 73 F.3d 579, 585 (5th
Cir. 1996). The BIA is not required to “address evidentiary minutiae or write
any lengthy exegesis, [but] its decision must reflect meaningful consideration of
the relevant substantial evidence supporting the alien’s claims.” Id.



                                         2
                                  No. 07-60130

      The BIA does not indicate the evidentiary basis for its decision, other than
to state that the IJ’s decision accurately set forth the facts asserted by Adjonke.
The IJ provided a brief of Adjonke’s allegations and the testimony at his hearing
and summarized some of the other evidence in the record. However, the IJ’s
decision was largely devoted to credibility determinations, and it did not mention
much of the evidence in the record that appears to support Adjonke’s claims.
Neither the IJ nor the BIA discussed letters from Togolese opposition leaders
appearing to bolster Adjonke’s allegations regarding his position in the Togolese
opposition movement. Moreover, neither the IJ nor the BIA discussed an
Amnesty International report and other material in the record indicating that
the political situation deteriorated markedly in 2005, an omission that is
particularly noteworthy in light of the IJ’s finding that the situation in Togo had
improved somewhat in 2004. We are not convinced that Adjonke received full
and fair consideration of the circumstances giving rise to his claims. See Abdel-
Maseih, 73 F.3d at 585.
      If Adjonke’s allegations and all of the the evidence he provided are
considered, and if they prove true, then it is conceivable that he can prove his
asylum claim. It is possible that Adjonke suffered past persecution on account
of his political views, see Adebisi v. INS, 952 F.2d 910, 913-14 (5th Cir. 1992), or
that a reasonable person in the same circumstances would fear persecution if
deported. Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). We remand Adjonke’s
case to the BIA for a more thorough and complete examination of Adjonke’s
claims.
      PETITION GRANTED; VACATED AND REMANDED; IFP MOTION
DENIED; APPOINTMENT OF COUNSEL DENIED.




                                         3